Notice of Pre-AIA  or AIA  Status

          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
          The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 11/14/2018. 

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objection

         Claim 14 is objected to because of the following informalities:

* In claim 14:
       -  line 8, “fill ” should be changed to --full-- for consistent language.

Appropriate correction is required.

Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.          (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1, 4-7 and 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (US Pub. 2014/0184674).

           Yu discloses in Figure 2 a detecting device (10) for using in a printer comprising:

           Regarding claim 1, a print substance reservoir (110) having a plurality of walls including an upstanding wall and a base, the plurality of walls to enclose an interior of the print substance reservoir (110); 
a flange (unmarked flange that contains a number 121_1) remote from the interior of the print substance reservoir (110); and 
a sensor system (120) including a level sensor attached to the upstanding wall opposite the interior of the print substance reservoir (110), a reference full sensor (121_3) attached to the base opposite the interior of the print substance reservoir, and a reference empty sensor (121_1) attached to the flange (paragraph 0029).
            Regarding claim 4, wherein the upstanding wall (S1) is generally orthogonal to the base (S2).
           Regarding claim 5, wherein the flange (unmarked flange that contains a number 121_1) and base (S2) are generally coplanar.
           Regarding claim 6, wherein the flange (unmarked flange that contains a number 121_1) extends from the base (S2).
           Regarding claim 7, wherein the level sensor (120), reference full sensor (121_3), and reference empty sensor (121_1) each include an adjacent plate capacitor (paragraphs 0009 and 0028).
           Regarding claim 10, a print substance reservoir (110) having a plurality of walls including an upstanding wall and a base, the plurality of walls to enclose an interior of the print substance reservoir, the interior of the print substance reservoir (110) including a sump proximate the base; a flange (unmarked flange that contains a number 121_1) remote from the interior of the print substance reservoir (110); and a sensor system (120) including a level sensor attached to the upstanding wall opposite the interior of the print substance reservoir, a reference full sensor (121_3) attached to the base (S2) opposite the sump, and a reference empty sensor (121_1) attached to the flange (paragraphs 0028-0029).
         Regarding claim 11, the print substance container (110) including a bottom wall (S2) adjacent the sump (unmarked sump that contains a number 111).
         Regarding claim 12, wherein the bottom wall (S2) is generally planar and in an intersecting plane with the upstanding wall (S1).
          Regarding claim 13, wherein the reference full sensor (121_3) generates an effective fringing field in the interior of the print substance reservoir (110), and the sump includes a depth to include all of the effective fringing field in the interior of the print substance reservoir (110).
          Regarding claim 14, a print substance reservoir (110) having a plurality of walls, the
plurality of walls including an upstanding wall and a base, the plurality of walls to enclose an interior of the print substance reservoir (110); and a level sensing system (120), including a level sensor attached to the upstanding wall opposite the interior of the print substance reservoir (110); a reference full sensor (121_3) attached to the base (S2) opposite the interior of the print substance reservoir (110); and a reference empty sensor (121_1) remote from the interior of the print substance reservoir (110) (paragraphs 0028- 0029).
         Regarding claim 15, a controller (122) having a capacitance-to-digital converter operably coupled to the level sensing system (120).

                                            Claim Rejections - 35 USC § 103

             In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be
the same under either status.
           The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:
           A patent for a claimed invention may not be obtained, notwithstanding that the claimed
invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having
ordinary skill in the art to which the claimed invention pertains. Patentability shall not be
negated by the manner in which the invention was made.

Claims 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US Pub. 2014/0184674).

           Regarding claim 2, Yu discloses the claimed invention except for “wherein the plurality of walls and flange are formed of a same dielectric material“.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use “the plurality of walls and flange are formed of a same dielectric material“, since it has been held to be within the ordinary skill of a worker in the art to select a known material on the basis of its suitability for the intended use.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  One would have been motivated to use “wherein the plurality of walls and flange are formed of a same dielectric material “for the purpose of reducing electric shock risk. 

           Regarding claim 3, Yu discloses the claimed invention except for “wherein the plurality of walls and flange have a same thickness”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to change size of “the plurality of walls and flange have a same thickness” in Yu reference, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art.  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).  Further, one would have been motivated to scale the size of “the plurality of walls and flange have a same thickness” for purpose of reducing a low cost of an ink cartridge.  

           Regarding claims 8-9, Yu teaches the claimed invention but does not teach “a plurality of print substance reservoirs, wherein each print substance reservoir of the plurality of print substance reservoirs includes a corresponding level sensor; and wherein each of the corresponding level sensors is operably coupled to a common reference empty sensor”.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate “the plurality of print substance reservoirs, wherein each print substance reservoir of the plurality of print substance reservoirs includes a corresponding level sensor; and wherein each of the corresponding level sensors is operably coupled to a common reference empty sensor”, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate “the plurality of print substance reservoirs, wherein each print substance reservoir of the plurality of print substance reservoirs includes a corresponding level sensor; and wherein each of the corresponding level sensors is operably coupled to a common reference empty sensor “ for the purpose of printing color images.           

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 6,155,664; US Pat. 6,337,959) cited in the PTO 892 form show an ink level detector which is deemed to be relevant to the present invention.  These references should be reviewed.

CONCLUSION

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

           If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/ANH T VO/Primary Examiner, Art Unit 2853